Title: To John Adams from Jean Luzac, 22 April 1782
From: Luzac, Jean
To: Adams, John



Leyden 22. April 1782
Honorable Sir

Altho’ the early part, I have taken in the struggles of America for the rights of Liberty and Mankind, would be a silent witness of my particular happiness at the present moment, when Your Excellency’s steady and prudent conduct in our Republic is crowned with the most glorious success, I should deem myself wanting in my duty, if I did not congratulate Your Excellency most sincerely in the public character, wherein You have now been publicly acknowledged by our Government; an event, Sir, that will be, (if my most ardent wishes are fulfilled) the forerunner of many happy consequences to both Countries. May Your Excellency long enjoy that heart-felt satisfaction, which is the best reward of a life spent to public good. I am with the sincerest regard and deep respect, Honorable Sir, Your Excellency’s Most obedient and very humble Servant

J. Luzac

